DETAILED ACTION
This Notice of Allowance is in response to the After Final Amendment filed November 3, 2021.
REASONS FOR ALLOWANCE
2.	Claims 12-16, 18-22, 24-26, and 28-30 are allowable over the references of record for at least the following reasons:
	Claim 12: wherein the compensation tank has a stepped design, wherein the stepped design defines a fluidic bottleneck between an inlet and an outlet of the compensation tank.  
	Claim 25: wherein the compensation tank includes, on a second side opposite the first side, at least one further step on the outer surface of the compensation tank.  
	Claim 30: wherein the compensation tank includes a fastening area fixed in the at least one step.  
	The closest prior art is the Tanaka reference.  The Tanaka reference fails to disclose all of the features of the amended independent claims.  None of the located prior art discloses or teaches a compensation tank having a stepped design, wherein the stepped design defines a fluidic bottleneck between an inlet and an outlet of the compensation tank.  Accordingly, there is allowable subject matter.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747